Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 15/747,710 filed 01/25/2018 is in response to applicant’s arguments/remarks and claim amendment filed 06/29/2021. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 06/29/2021 Applicant has amended the claims of the application. Some non-crosslinkable binders from claim 7 and 15 have been incorporated into claim 1 and 8, and claims 7 and 15 have been canceled. The status of the claims stand as follows
3.1	Currently amended 		1, 8
Original 			2, 5, 9-10, 13, 16-17
Canceled 			3-4, 6-7, 11-12, 14-15 
Previously presented 	18
Claims 1, 2, 5, 8-10, 13, 16-18 are currently pending in this application. 
Claim Rejection -35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.


Claim 1-2, 8-10, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Gyeong Kim (KR 10-2015-0084116; presented in the information disclosure statement, IDS, filed 01/25/2018; the machine English language translation used here, and called KR ‘116 hereafter) in view of Kim (U.S. PG Publication 2010/0316903), Hatayama et al. (U.S. PG Publication 2010/0009265), as evidenced by Ha et al. (U.S. PG Publication 2013/0316219), and Nakagawa et al. (U.S. PG Publication 2003/0064282)

This rejection was presented in the previous Office Action dated 03/30/2021, and is hereby modified by Kim ‘903 to address the amendment of Claim 1 and 8, and the cancelation of Claims 7 and 15. 
Regarding Claim 1 and 8 KR ‘116 discloses a porous heat-resistant layer (KR‘116 Abstract, paragraph 3) composition of a separation membrane for a battery (KR ‘116 Abstract, paragraph 2, 3), comprising a binder selected from a monomer and /or an oligomer (i.e. a mixture)(KR ‘116 Abstract, paragraph 2), at least of the following polymers polyvinylidenefluoride (PVdF)-based polymer, carboxyl methyl cellulose, polyvinylpyrrolidone, polyacrylonitrile, are added (KR ‘116 paragraph 88), which are non-cross linkable (KR ‘116 paragraph 88), and an inorganic particle surface treated (KR ‘116 Abstract, paragraph 16) wherein chemical cross-linking of 3D network architecture is formed between the inorganic particle and the binder (KR ‘ 116 paragraph 14) thus the binder is cross-linkable; the binder having at least one functional group (KR ‘116 paragraph 57-58); the separator comprises an inorganic particle surface-treated with a functional group capable of reacting with the cross linkable binder (KR ‘116 Abstract, paragraph 3, 14, 16, 19); a crosslinking agent activated by ultraviolet ray is used (KR 
KR ‘116 is silent about the non-crosslinkable binder are selected from the claimed non-crosslinkable binders, polyvinylacetate, polyethyleneoxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, and an acrylonitrile-butadiene-styrene copolymer recited in claims 1 and 8. Kim discloses a separator which includes a porous-substrate and a porous coating made of a mixture of binder and plurality of inorganic particles (Kim paragraph 0007) wherein the binder may be a mixture of a crosslinked binder and non-crosslinked binder (Kim paragraph 0009) and discloses among the non-crosslinked binders polyvinyl acetate, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, and acrylonitrile-styrene-butadiene copolymer (Kim paragraph 0009, 0020, claim 5), all recited in instant claim 1 and 8. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the non-
KR ‘116 is silent about the disclosed porous heat-resistant layer composition of a separation membrane for a battery further includes an inorganic particle not surface-treated with a functional group capable of reacting with crosslinkable binder.
Hatayama discloses a microporous membrane preferably for a separator for a nonaqueous electrolyte battery (Hatayama Title, Abstract, paragraph 0012, 0073) equivalent to the separation membrane for a battery; the composition of the membrane includes a polyolefin resin and inorganic particles (Hatayama paragraph 0014); the porous layer has excellent heat resistance (Hatayama paragraph 0039), considered equivalent to heat-resistant. Hatayama discloses an inorganic particle having hydrophilic group and an inorganic particle subjected to a hydrophobic treatment are preferably used in combination (Hatayama paragraph 0014, 0045); thus, the porous layer contains two types of inorganic particles.
Hatayama discloses the inorganic particle having a hydrophilic group is referred to as an inorganic particle having, for example, a hydroxyl group and oxides of silicon, aluminum, titanium, which are synthesized in a general production method, having a hydroxyl group on the surface thereof (Hatayama paragraph 0045). Hatayama is silent the hydrophilic group is an oxane, or oxetane or an ester group or an isocyanate group. Ha discloses that the ester group is hydrophilic functional group (Ha paragraph 0070). Therefore, it would have been obvious to a person of ordinary skill in the art to have used an ester group in the Hatayama inorganic particle instead of a hydroxyl group as evidenced by Ha. Hatayama as evidenced by Ha is silent about the ester group Instant Application as originally filed page 11-12). Therefore, an ester group on the surface of the inorganic particle is also a functional group capable of reacting with the functional group in the monomer, oligomer or polymer, and the inorganic particle having an ester group on the surface thereof is equivalent to the claimed inorganic particle surface-treated with a functional group capable of reacting with a crosslinkable binder.
Hatayama also discloses the porous membrane and composition of also include inorganic particle subjected to a hydrophobic treatment include those treated with a alkylhalosilanes, alkysilanes such as hexamethylsilazane, and alky silicone oil (Hatayama paragraph 0045), which are not functional group capable reacting with a crosslinkable binder such as vinyl groups, hydroxy groups, epoxy group, oxane group, oxetane group an ester group or isocyanate group as disclosed in instant application (Instant Application as originally filed page 11-12).
Therefore, Hatayama discloses two types of inorganic particles in the porous membrane and composition of including an inorganic particle having hydrophilic group and an inorganic particle subjected to a hydrophobic treatment, considered equivalent to the claimed inorganic particles, the first surface treated with a functional group capable of reacting with a crosslinkable binder, and the second inorganic particle that is not surface-treated with a functional group capable of reacting with a crosslinkable binder.
Hatayama teaches that the addition of the inorganic particle having hydrophilic group on the surface thereof provides the benefit of large aggregation tends to be suppressed, stretching with high draw ratio is possible and high penetration strength (i.e. of the porous membrane) can be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the porous separator of KR ‘116 as modified by Kim by the teaching of Hatayama as evidenced by Ha and included inorganic particles that have different surface characteristic, such as the inorganic particles subjected to hydrophobic treatment and does not include functional groups such as hydroxide capable of reacting with crosslinkable binder such that the microporous membrane will have different properties due to each of the two types of inorganic particles as taught by Hatayama of preventing agglomeration of the particles (Hatayama paragraph 00456) and making the removal of moisture easy (Hatayama paragraph 0046). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding the porous substrate recited in Claim 8 KR ‘116 discloses the porous layer including the inorganic particle and binder of the separator for the secondary battery according to the present invention can be formed in one side or both sides of the minute multi- perforated layer (KR ‘116 paragraph 26, 42) considered equivalent to the porous substrate.
KR ‘116 and Kim are silent about the weight ratio of the cross-linkable binder to the non- crosslinkable binder is in the range from about 8:2 to about 2:8. Nakagawa discloses a separator for a battery comprising a crosslinked material layer formed on a porous material (Nakagawa paragraph 0011). Further, the crosslinked material may be made of a crosslinkable monomer comprising a physical property modifier (Nakagawa paragraph 0061) equivalent to the non-crosslinkable binders are incorporated therein in an amount such that the formation of the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.) 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Hatayama teaches the inorganic particle surface-treated with a functional group capable of reacting with a crosslinkable binder and to the inorganic group not surface treated with such functional group (Hatayama 0045), i.e. being treated with a hydrophobic functional group. Hatayama discloses the inorganic particle having a hydrophilic group in all the inorganic particles is 1% by weight or more and less than 50% by weight, and a proportion of the inorganic particle subjected to a hydrophobic treatment is 50% by weight or more and less than 99% by weight (Hatayama paragraph 0047). This ratio overlaps with the claimed ratio of 5:90 to 20:80. Also 
Regarding Claim 2 and 10 KR ‘116 discloses the porous heat-resistant layer composition of a separation membrane for a battery (KR ‘116 Abstract, paragraph 2, 3,) comprising of a binder selected from a monomer, an oligomer, the polymer, or the mixture thereof having at least one functional group is a monomer, an oligomer, or a polymer having a functional group (KR ‘116 Abstract, paragraph 2). KR ‘116 discloses the monomer and /or oligomer is functional group can be selected from the group consisting of an acrylate group, a vinyl group, a hydroxy group, ethylene oxide (i.e. an epoxy group) (KR ‘116 paragraph 57-58).
Regarding Claim 9 KR ‘116 discloses in the disclosed separation membrane for a battery the crosslinked structure binder is obtained by curing the monomer and /or oligomer having at least one functional group by ultraviolet ray or electronic beam (KR ‘116 paragraph 2, 3, 15, 16, 46, 47).
Regarding Claim 13
The amount disclosed by KR ‘116 is close to the claimed range, while the amount discloses by Hatayama overlaps significantly with the claimed range. According to the MPEP, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close ” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); (See MPEP 2144.05 I). Also, according to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
Regarding Claim 16 KR ‘166 discloses a method of determining shrinkability of the separator left in oven at 150° C for 1 hour and measured and the contraction of the transverse direction and longitudinal direction was measured and the shrinkability was calculated (KR ‘116 paragraph 119), but is silent that it has thermal shrinkage rate of 50 % in a horizontal direction and a vertical direction after allowed to stand at 200 °C for 10 minutes. However, since the heat-resistant porous separator of KR ‘116 has a similar structure and composition it is reasonable to conclude it will also have similar shrinkage rate.
Regarding Claim 17
Regarding Claim 18 KR ‘116 discloses the separators is used for a battery (KR ‘116 Abstract, paragraph 2, 3), and discloses the battery can be a lithium secondary battery. KR ‘116 is silent about the battery comprising a positive electrode; a negative electrode; the separation membrane disposed between the positive electrode and the negative electrode; and an electrolyte solution. However, it is known in the art that a lithium battery comprises these essential elements. Hatayama teaches the microporous membrane is used a lithium ion secondary battery (Hatayama paragraph 0014, 0074) has a positive electrode and a negative electrode (Hatayama paragraph 0074).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yong- Gyeong Kim (KR 10-2015-0084116; presented in the information disclosure statement, IDS, filed 01/25/2018; the machine English language translation used here) in view of Kim (U.S. PG Publication 2010/0316903), Hatayama et al. (U.S. PG Publication 2010/0009265) as evidenced by Ha et al. (U.S. PG Publication 2013/0316219), and Nakagawa et al. (U.S. PG Publication 2003/0064282), and further in view of Yu et al. (U.S. PG Publication 2016/0028066) 

The discussion of KR ‘116, Kim, Hatayama and Nakagawa as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 5 KR ‘116 discloses the porous heat-resistant layer composition of a separation membrane in one specific Example KR ‘166 the binder is present in amount of 15 g with 0.50 g coupling agent, 600 g alumina hydroxide, and 0.5g viscosity modifier (KR ‘116 paragraph 146), wherein the amount of binder is 2.43 wt%. KR ‘116, however, is silent wherein 
Yu discloses a separator comprising a porous substrate and a porous coating layer formed on at least one surface of the porous substrate and comprising inorganic particles and an organic binder polymer (Yu paragraph 0010, 0035). Yu discloses the separator has a weight ratio of binder polymer to the aluminum oxide (inorganic particle) in 10/90 weight ratio (Yu paragraph 0064). Yu teaches this separator provide improved life characteristics without a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0027) and allows good movement of a cathode active material through the separator, and prevents the obstruction of pores in the separator and the formation of a dendrite in the anode, thereby inhibiting a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0028). The range of the binder wt% disclosed by Yu is included in the claimed range of 5 to 50%. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the porous separator of KR ‘116 as modified by Kim and Hatayama by the teaching of Yu and included the binder with the inorganic particles in the weight ratio disclosed of 10/90 so as to realize the benefit of a separator provide improved life characteristics without a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0027) and allows good movement of a cathode active material through the separator, and prevents the obstruction of pores in the separator and the formation of a dendrite in the anode, thereby inhibiting a rapid decrease in cycle capacity at a high temperature (Yu paragraph 0028).
Response to Argument
In the response filed on 06/29/2021 Applicant has amended independent claim 1 and 8 by incorporating some of the non-crosslinkable binders in claim 7 and 15 that are not disclosed by the applied prior art, and argues that the cited references do not disclose the non-crosslinkable binder recited in claim 1 and 8 (Remarks page 6-7). Examiner notes that after consideration and search the previous rejection is modified by relying on the new reference of Kim et al. (U.S. PG Publication 2010/0316903). Kim discloses a separator having porous coating layer formed from a mixture of binders including a cross-linked binder and a non-crosslinked binder, and the non-crosslinked binder include binders polyvinyl acetate, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, pullulan, and acrylonitrile-styrene-butadiene copolymer (Kim paragraph 0009, 0020, claim 5), all recited in instant claim 1 and 8. Therefore, it would have been obvious to try by person of ordinary skill to modify the binders of KR ‘116 by the disclosure of Kim and choose the disclosed binders since it constitutes choosing the non-crosslinked binders from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). Therefore, the combined teaching of the applied reference of KR ‘116, Kim, Hatayama and Nakagawa render the claimed invention obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722